LE BLANC, Justice
(dissenting).
I am still of the opinion that there is no merit in bill of exception No. 1 and as that is the only bill that was considered on rehearing and on which the original opinion and decree was reversed, I find myself unable to agree with the majority.
Bill No. 1 was not reserved to the failure of the State to have offered the witness, McGuffee, as an expert. As the bill prepared by counsel for defendant indicates, the witness’ testimony relative to the speed at which defendant’s truck was traveling at the point of impact with the .other truck, was objected to “as Trooper McGuffee had previously testified there were no skid dmarks'or road marks at the scene of the '.accident. Therefore, counsel for defendant contended that there was nothing by which Trooper McGuffee could determine the speed of the vehicle”.
As pointed out in the original opinion, the per curiam of the trial judge, which is what we have-to guide us by in determining the competency of the witness to testify on this matter, shows that he (the trial judge) was satisfied with his competency for he stated: “From the long experience of the witness McGuffee as a State Trooper, the court felt that he was competent to give expert testimony in this type of work and from all the facts shown by his investigation, arrive at an estimate of the speed of the vehicle driven by the defendant”. (My emphasis.)
It is-pertinent to quote from Articles of the Code of Criminal Procedure, Title IS of LSA-R.S., on the question of expert testimony, as is done in the present majority opinion, and, reading Section 464, as quoted, I cannot help but feel that it supports the ruling of the district judge on the objection made to the testimony offered in this' case. I desire to emphasize the language of the section which is that “On questions involving a knowledge obtained only by means of a special training or experience the opinions of persons having such special knowledge are admissible as expert testimony”. That is exactly the knowledge the witness.in this case had; that obtained by means of special training and experience and the test of his competency, as laid down in Section 466, also quoted in the *613majority opinion, had been met since it had been “established to the satisfaction of the court”, all as evidenced by the per curiam of the trial judge.
In this same connection, may I add that the witness also met the qualifications prescribed in Wharton’s Criminal Evidence, Vol. 11, Section 959, also quoted in the majority opinion, to the effect that he must have acquired knowledge of the “subject matter about which he is to testify, either by study of recognized authorities on the subject or by practical experience, * , Practical experience is what the trial judge found he had and of sufficient degree to qualify him to testify.
The majority opinion quotes a part of the testimony of the witness to support the conclusion that he did not possess the practical experience necessary to qualify him as an expert. Regardless of what the quoted portion of the testimony shows I do not believe that it could be considered in connection with the bill of exception because it was not attached to nor a part of the bill. It is a well established principle, under our jurisprudence, that “the only way evidence can be brought before the Supreme Court in a criminal case is by annexing it to, and making it part of, a bill of exception timely reserved”. State v. Honeycutt, 218 La. 362, 49 So.2d 610, 612, and numerous cases therein cited.- This court is bound by the per turiam of the trial and guided by that of the judge on this bill, I am firmly convinced that the witness was competent to testify as an expert.
For these reasons I respectfully dissent.